DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 11/30/2020. Claims 16, 17, 22 and 23 have been amended. No claims have been added Claims 1-15 have been cancelled. Claims 16-27 are pending.

Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to claims 16 and 22 regarding “…The most relevant potions of Lee only disclose that a CE mode and/or CE level frequency-hopping pattern for a PUSCH or a PDSCH, with repetition, may be indicated by a number of remaining NRA-NCE_RA bits, which are received via DCI format and not system information, as required by claims 16 and 22. Lee at [0285]. Lee does broadly discloses that SIBs (system information blocks) may carry system information for configuring CE modes; however, this does not constitute a SIB carrying configuration information relating to a cell-specific frequency hopping interval. Lee at [0382] and [0388]. Lastly, as is well-known in the art, the DCI format referred to in Lee involves a UE-specific control signal, which is quite different than a cell-specific parameter, as required by claims 16 and 22…” have been fully considered and are persuasive.  The rejection of claims 12-27 has been withdrawn. 

Allowable Subject Matter
Claims 16-27 are allowed.


The Examiner has conducted a search of available Patent and Non-Patent literature and considered the arguments in the remarks filed 11/30/2020 as mentioned above. The Examiner has found the arguments persuasive as indicated in the response to amendment above and furthermore the additional prior art references (see the instant Notice of Cited References accompanying this Office Action) encountered as a result of the Examiner’s updated prior art search have not met said claimed limitations recited when considered either solely or in combination with any other references with considered in view of all the other respective claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467